                                                                                                                              Case 3:19-cv-00619-LRH-WGC Document 20 Filed 03/09/20 Page 1 of 12



                                                                                                                         1     Joel E. Tasca, Esq.
                                                                                                                               Nevada Bar No. 14124
                                                                                                                         2     Emil S. Kim, Esq.
                                                                                                                               Nevada Bar No. 14894
                                                                                                                         3     BALLARD SPAHR LLP
                                                                                                                               1980 Festival Plaza Drive, Suite 900
                                                                                                                         4     Las Vegas, Nevada 89135
                                                                                                                               Telephone: (702) 471-7000
                                                                                                                         5     Facsimile: (702) 471-7070
                                                                                                                               tasca@ballardspahr.com
                                                                                                                         6     kime@ballardspahr.com
                                                                                                                         7     Attorneys for Defendant MedRisk, LLC
                                                                                                                         8                                UNITED STATES DISTRICT COURT
                                                                                                                         9                                          DISTRICT OF NEVADA
                                                                                                                         10     NEIGHBORHOOD NEUROPATHY                       Case No. 3:19-cv-00619-LRH-WGC
                                                                                                                                CENTER OF RENO, LLC, individually
                                                                                                                         11     and on behalf of a class of similarly            DEFENDANT MEDRISK, LLC’S
                                                                                                                                situated individuals,                          MOTION FOR SUMMARY JUDGMENT
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                       Plaintiff,                (ORAL ARGUMENT REQUESTED)
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                v.
                                                                                                                         14
                                                                                                                                MEDRISK, LLC, a Delaware limited
                                                                                                                         15     liability company,
                                                                                                                         16                            Defendant.
                                                                                                                         17               Pursuant to Federal Rule of Civil Procedure 56, Defendant MedRisk, LLC

                                                                                                                         18    (“MedRisk”), by and through its attorneys of record, hereby move for summary

                                                                                                                         19    judgment. In support of this motion, MedRisk relies on the following points and

                                                                                                                         20    authorities, the attached declaration and exhibits, the filed documents in this action,

                                                                                                                         21    and any argument the Court may hear.

                                                                                                                         22                                   POINTS AND AUTHORITIES

                                                                                                                         23          I.      INTRODUCTION

                                                                                                                         24               Plaintiff’s sole claim – under the Junk Fax Prevention Act, 47 U.S.C. § 227 et

                                                                                                                         25    seq. (“JFPA”) – fails as a matter of law because the faxes that form the basis for the

                                                                                                                         26    claim were not “unsolicited advertisements.” The undisputed facts demonstrate that

                                                                                                                         27    Plaintiff was part of MedRisk’s provider network at the time the faxes were sent, and

                                                                                                                         28    MedRisk sent the faxes purely for informational purposes so that Plaintiff could


                                                                                                                               DMWEST #18245944 v1
                                                                                                                              Case 3:19-cv-00619-LRH-WGC Document 20 Filed 03/09/20 Page 2 of 12



                                                                                                                         1     identify MedRisk clients and appropriately process patients associated with MedRisk

                                                                                                                         2     clients.    Because the faxes at issue were informational, and not “unsolicited

                                                                                                                         3     advertisements,” they did not – as a matter of law – violate the JFPA.

                                                                                                                         4        II.      STATEMENT OF UNDISPUTED FACTS

                                                                                                                         5              MedRisk is a specialty managed care organization in the workers’ compensation

                                                                                                                         6     realm, which means that MedRisk serves network client payers (e.g., insurance

                                                                                                                         7     companies, self-insured employers) by, among other things, linking payers to

                                                                                                                         8     MedRisk’s network of participating health care providers. In some instances, MedRisk

                                                                                                                         9     will contract with certain companies, such as OptumHealth Care Solutions, Inc.

                                                                                                                         10    (“Optum”), to serve as an intermediary network to give MedRisk network clients access

                                                                                                                         11    to even more health care providers, such as Optum network providers that elect to opt

                                                                                                                         12    into MedRisk’s network. Declaration of Jennifer Hermann (“Hermann Decl.”), ¶ 8.
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13             MedRisk is responsible for keeping all of its network providers informed of the
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14    identity of new MedRisk network clients, so that providers understand that patients

                                                                                                                         15    associated with a new MedRisk network client should be recognized and processed as

                                                                                                                         16    MedRisk network patients. Hermann Decl., ¶ 9. For this reason, MedRisk sends faxes

                                                                                                                         17    to keep MedRisk network providers informed of new MedRisk network clients. As set

                                                                                                                         18    forth in MedRisk’s Provider Relations Administration Manual: “client listings are

                                                                                                                         19    distributed to providers monthly. Please pay special attention to these notices as they

                                                                                                                         20    often call out new clients who are now working with MedRisk.” Id. It is not part of

                                                                                                                         21    MedRisk’s business model to sell anything to the providers in its network. Hermann

                                                                                                                         22    Decl., ¶ 10.

                                                                                                                         23             In 2017, Plaintiff became a provider in the Optum network and Plaintiff also

                                                                                                                         24    simultaneously opted in to be included in MedRisk’s network. Hermann Decl., ¶ 11.

                                                                                                                         25    From then to the present day, Plaintiff has continuously been part of the MedRisk

                                                                                                                         26    network.

                                                                                                                         27             In 2019, after Plaintiff already was part of MedRisk’s network, Plaintiff received

                                                                                                                         28    the alleged faxes that form the basis for its Complaint. Hermann Decl., ¶ 12. These

                                                                                                                                                                            2
                                                                                                                               DMWEST #18245944 v1
                                                                                                                              Case 3:19-cv-00619-LRH-WGC Document 20 Filed 03/09/20 Page 3 of 12



                                                                                                                         1     faxes varied in their specific content, but they all were entitled “Network News,” and

                                                                                                                         2     they said “MedRisk Client Update” or “MedRisk Client Listing Update.” Hermann

                                                                                                                         3     Decl., Ex. D. The faxes then generally identified new MedRisk clients, or contained

                                                                                                                         4     lists of MedRisk clients, and they provided both reminders that patients associated

                                                                                                                         5     with such clients should be processed as MedRisk network patients, and they

                                                                                                                         6     contained information about processing. Id. For example, one fax instructed: “Please

                                                                                                                         7     notify MedRisk before initiating treatment on these patients by calling us at 800-225-

                                                                                                                         8     9625. All bills associated with these clients should be sent to MedRisk to avoid delays

                                                                                                                         9     in claims processing. Please share this critical information with your staff.” Id.

                                                                                                                         10           Several of these faxes recognized the ongoing relationship between MedRisk and

                                                                                                                         11    the fax recipient (i.e., Plaintiff), containing such statements as “we . . . are fortunate

                                                                                                                         12    to partner with you,” or “we are thankful to team up with your clinics.” Id.
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13           Based on these faxes, Plaintiff, on behalf of a putative class, alleges a single
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14    claim for alleged violation of the JFPA, contending that the faxes constituted

                                                                                                                         15    “unsolicited advertisements.” (ECF No. 1 ¶¶ 28-42).

                                                                                                                         16       III.    STANDARD OF REVIEW

                                                                                                                         17           Federal Rule of Civil Procedure 56 authorizes summary judgment when the

                                                                                                                         18    pleadings, depositions, answers to interrogatories, and admissions on file, together

                                                                                                                         19    with the affidavits, if any, show that “there is no genuine dispute as to any material

                                                                                                                         20    fact and the movant is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                                                                                                         21    The moving party bears the burden on showing that there are no genuine issues of

                                                                                                                         22    material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). To do so in a case

                                                                                                                         23    where, as here, the non-moving party bears the burden of proving a claim, the moving

                                                                                                                         24    party may either: (1) present evidence to negate an essential element of the non-

                                                                                                                         25    moving party’s case; or (2) demonstrate that the non-moving party lacks evidence to

                                                                                                                         26    establish an element essential to that party’s case. Id at 323-24; see also Walker v.

                                                                                                                         27    State Farm Mut. Auto. Ins. Co., 259 F. Supp. 3d 1139, 1144 (D. Nev. Apr. 26, 2017).

                                                                                                                         28

                                                                                                                                                                          3
                                                                                                                               DMWEST #18245944 v1
                                                                                                                              Case 3:19-cv-00619-LRH-WGC Document 20 Filed 03/09/20 Page 4 of 12



                                                                                                                         1              Once the moving party satisfies its initial burden, the burden shifts to the non-

                                                                                                                         2     movant to “go beyond the assertions and allegations of the pleadings and set forth

                                                                                                                         3     specific facts by producing competent evidence that shows a genuine issue for trial.”

                                                                                                                         4     Walker, 259 F. Supp. 3d at 1144. The non-moving party cannot defeat summary

                                                                                                                         5     judgment by relying on mere speculation, conjecture, or fantasy. O.S.C. Corp. v. Apple

                                                                                                                         6     Comput., Inc., 792 F.2d 1464, 1467 (9th Cir. 1986); accord Villiarimo v. Aloha Island

                                                                                                                         7     Air, Inc., 281 F.3d 1054, 1061 (9th Cir. 2002) (“[T]his court has refused to find a

                                                                                                                         8     ‘genuine issue’ where the only evidence presented is ‘uncorroborated and self-serving’

                                                                                                                         9     testimony.”) (quoting Kennedy v. Applause, Inc., 90 F.3d 1477, 1481 (9th Cir. 1996)).

                                                                                                                         10    If the non-moving party fails to carry her burden, then the “court has a duty to grant

                                                                                                                         11    the motion for summary judgment.” O.S.C. Corp., 792 F.2d at 1467.

                                                                                                                         12       IV.      MEDRISK IS ENTITLED TO SUMMARY JUDGMENT
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13             The JFPA prohibits the sending of an “unsolicited advertisement.” 47 U.S.C. §
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14    227(b)(1)(C). Generally, a fax is an “unsolicited advertisement” if (1) the fax, on its

                                                                                                                         15    face, promotes the commercial availability or quality of any property, goods, or

                                                                                                                         16    services, or (2) the fax is a pretext for a larger advertising scheme. Robert Mauthe,

                                                                                                                         17    M.D., P.C. v. Optum, Inc., No. CV 17-1643, 2018 WL 3609012, at *3 (E.D. Pa. July 27,

                                                                                                                         18    2018). The FCC has determined that informational faxes, such as regularly-scheduled

                                                                                                                         19    newsletters, do not qualify as unsolicited advertisements in violation of the JFPA. Id.

                                                                                                                         20    at *10 (citing Rules and Regulations Implementing the Telephone Consumer

                                                                                                                         21    Protection Act of 1991; Junk Fax Prevention Act of 2005, 71 FR 25967-01, 25973).

                                                                                                                         22             Here, Plaintiff alleges that the MedRisk faxes at issue were advertising because

                                                                                                                         23    they “solicit[ed] Plaintiff to accept MedRisk clients at a reduced cost.” (Compl. ¶ 14).

                                                                                                                         24    Plaintiff’s theory of advertising reflects a fundamental misunderstanding of MedRisk’s

                                                                                                                         25    business and the underlying facts in this case.

                                                                                                                         26             As set forth above, it was only after Plaintiff’s election in 2017 to opt into the

                                                                                                                         27    MedRisk network that Plaintiff received (in 2019) the MedRisk faxes at issue. Thus,

                                                                                                                         28    contrary to Plaintiff’s theory of advertising, MedRisk’s faxes were not “soliciting”

                                                                                                                                                                            4
                                                                                                                               DMWEST #18245944 v1
                                                                                                                              Case 3:19-cv-00619-LRH-WGC Document 20 Filed 03/09/20 Page 5 of 12



                                                                                                                         1     Plaintiff to become part of the MedRisk network; Plaintiff already was part of the

                                                                                                                         2     MedRisk network when it received the faxes.

                                                                                                                         3            Nor is there any other basis to contend that the faxes at issue were advertising.

                                                                                                                         4     First, the faxes facially include no commercial advertisement – i.e., they do not promote

                                                                                                                         5     the sale of any good or service to the providers to whom they are sent. Instead, they

                                                                                                                         6     simply advised providers as to the identity of new MedRisk network clients, and

                                                                                                                         7     provided instructions for processing MedRisk network patients.

                                                                                                                         8            Second, the MedRisk faxes are in no way a pretext for a larger advertising

                                                                                                                         9     scheme. As an initial matter, Plaintiff does not even allege that the faxes were any

                                                                                                                         10    sort of “pretext” for a larger advertising campaign, and so any such theory fails for that

                                                                                                                         11    reason alone. Machonis v. Universal Survey Ctr., Inc., 2020 U.S. Dist. LEXIS 31330,

                                                                                                                         12    *25 (S.D.N.Y. Feb. 21, 2020) (“[A]s Plaintiff has not pleaded any allegation that the
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13    Fax was intended to serve as a pretext for Defendant’s advertising of any commercial
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14    products or services (and, indeed, has conceded in its opposition papers that it is not

                                                                                                                         15    relying on any such theory of liability), I recommend that the Complaint be dismissed

                                                                                                                         16    under Rule 12(b)(6) for failure to state a viable claim under the TCPA.”).

                                                                                                                         17           Moreover, the notion that the faxes at issue could have been a pretext for

                                                                                                                         18    advertising is belied by the fact that it is not part of MedRisk’s business model to sell

                                                                                                                         19    anything to the providers in its network. Instead, the faxes serve MedRisk’s network

                                                                                                                         20    clients by informing providers to recognize and process patients associated with those

                                                                                                                         21    network clients as MedRisk network patients.

                                                                                                                         22           Factually analogous case law supports MedRisk’s arguments. For example, in

                                                                                                                         23    Sandusky Wellness Center, LLC v. Medco Health Solutions, Inc., 788 F.3d 218 (6th Cir.

                                                                                                                         24    2015), a pharmacy benefit manager routinely faxed healthcare providers lists of

                                                                                                                         25    medicines available in the health care plans offered by the plan sponsors for whom the

                                                                                                                         26    manager worked. Id. at 220. “That way, the healthcare providers will know which

                                                                                                                         27    medications are covered by their patients’ healthcare plans.” Id. The Sandusky court

                                                                                                                         28    rejected the argument that these faxes were advertising for purposes of the JFPA,

                                                                                                                                                                          5
                                                                                                                               DMWEST #18245944 v1
                                                                                                                              Case 3:19-cv-00619-LRH-WGC Document 20 Filed 03/09/20 Page 6 of 12



                                                                                                                         1     reasoning that they were purely informational: “They call items (medications) and

                                                                                                                         2     services (Medco’s formulary) to Sandusky’s attention, yes. But no record evidence

                                                                                                                         3     shows that they do so because the drugs or Medco’s services are for sale by Medco, now

                                                                                                                         4     or in the future. In fact, the record shows that Medco has no interest whatsoever in

                                                                                                                         5     soliciting business from Sandusky. . . . The record instead shows that the faxes list the

                                                                                                                         6     drugs in a purely informational, non-pecuniary sense: to inform Sandusky what drugs

                                                                                                                         7     its patients might prefer, based on Medco’s formulary—a paid service already rendered

                                                                                                                         8     not to Sandusky but to Medco’s clients.” See also Orrington, 2019 WL 4934696, at

                                                                                                                         9     **15-16. (“[T]he undisputed facts show that Scion processes claims for dentists on

                                                                                                                         10    behalf of UHC and other insurance providers. It maintains an online Portal through

                                                                                                                         11    which dentists in the supported networks may submit claims. It trains dentists in the

                                                                                                                         12    supported networks free of charge and sent a fax advising them of available training
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13    on new features of the online system. The fax offered no products or services for sale.
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14    . . . This fax was not an advertisement.”).

                                                                                                                         15            Likewise here, MedRisk’s faxes to Plaintiff did not intend to sell anything to

                                                                                                                         16    Plaintiff. Rather, in service of MedRisk’s own network clients, these faxes simply

                                                                                                                         17    informed Plaintiff, as a MedRisk network provider, of the identity of MedRisk network

                                                                                                                         18    clients.

                                                                                                                         19            In sum, the facts are undisputed that the faxes at issue were not “unsolicited

                                                                                                                         20    advertisements,” and Plaintiff’s JFPA therefore fails as a matter of law.

                                                                                                                         21       V.      CONCLUSION

                                                                                                                         22            For these reasons, the Court should grant MedRisk’s motion, dismiss the claim

                                                                                                                         23    against MedRisk with prejudice, and grant MedRisk such other relief as the Court

                                                                                                                         24    deems proper.

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27            DATED this 9th day of March, 2020.

                                                                                                                         28

                                                                                                                                                                          6
                                                                                                                               DMWEST #18245944 v1
                                                                                                                              Case 3:19-cv-00619-LRH-WGC Document 20 Filed 03/09/20 Page 7 of 12


                                                                                                                                                                        BALLARD SPAHR LLP
                                                                                                                         1
                                                                                                                                                                        By: /s/ Joel E. Tasca
                                                                                                                         2                                                 Joel E. Tasca, Esq.
                                                                                                                                                                           Nevada Bar No. 14124
                                                                                                                         3                                                 Emil S. Kim, Esq.
                                                                                                                                                                           Nevada Bar No. 14894
                                                                                                                         4                                                 1980 Festival Plaza Drive, Suite 900
                                                                                                                                                                           Las Vegas, Nevada 89135
                                                                                                                         5
                                                                                                                                                                          Attorneys for Defendant MedRisk, LLC
                                                                                                                         6

                                                                                                                         7

                                                                                                                         8

                                                                                                                         9

                                                                                                                         10

                                                                                                                         11

                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14

                                                                                                                         15

                                                                                                                         16

                                                                                                                         17

                                                                                                                         18

                                                                                                                         19
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                    7
                                                                                                                               DMWEST #18245944 v1
                                                                                                                              Case 3:19-cv-00619-LRH-WGC Document 20 Filed 03/09/20 Page 8 of 12



                                                                                                                         1                                CERTIFICATE OF SERVICE

                                                                                                                         2            I certify that on March 9, 2020, and pursuant to FRCP 5, a true copy of the

                                                                                                                         3     foregoing DEFENDANT MEDRISK, LLC’S MOTION FOR SUMMARY JUDGMENT

                                                                                                                         4     was filed via the Court’s CM/ECF System and electronically served on the following

                                                                                                                         5     parties:

                                                                                                                         6
                                                                                                                               Marc P. Cook
                                                                                                                         7     COOK & CELESIS, LTD.
                                                                                                                               517 S. 9th Street
                                                                                                                         8     Las Vegas, NV 89101
                                                                                                                         9     Patrick H. Peluso
                                                                                                                               Taylor T. Smith
                                                                                                                         10    WOODROW & PELUSO, LLC
                                                                                                                               3900 East Mexico Avenue, Suite 300
                                                                                                                         11    Denver, CO 80210
                                                                                                                         12    Attorneys for Plaintiff
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14                                                By: /s/ Adam Crawford
                                                                                                                                                                           An employee of Ballard Spahr LLP
                                                                                                                         15

                                                                                                                         16

                                                                                                                         17

                                                                                                                         18

                                                                                                                         19
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                       8
                                                                                                                               DMWEST #18245944 v1
                                                                                                                              Case 3:19-cv-00619-LRH-WGC Document 20 Filed 03/09/20 Page 9 of 12



                                                                                                                         1                                         INDEX OF EXHIBITS

                                                                                                                         2

                                                                                                                         3         EXHIBIT                                       DESCRIPTION

                                                                                                                         4
                                                                                                                                       A             OptumHealth Care Solutions, LLC Provider Agreement
                                                                                                                         5
                                                                                                                                                     OptumHealth Care Solutions, Inc. Workers’ Compensation & Auto
                                                                                                                         6             B             Liability Opt-in / Opt-Out Form
                                                                                                                         7
                                                                                                                                       C             MedRisk’s Provider Relations Administration Manual
                                                                                                                         8

                                                                                                                         9             D             Copies of the faxes attached to NNCR’s complaint in this action

                                                                                                                         10

                                                                                                                         11

                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14

                                                                                                                         15

                                                                                                                         16

                                                                                                                         17

                                                                                                                         18

                                                                                                                         19
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                             4
                                                                                                                               DMWEST #18245944 v1
                                                                                                                          Case 3:19-cv-00619-LRH-WGC Document 20 Filed 03/09/20 Page 10 of 12



                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Emil S. Kim, Esq.
                                                                                                                              Nevada Bar No. 14894
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         6    kime@ballardspahr.com
                                                                                                                         7    Attorneys for Defendant MedRisk, LLC
                                                                                                                         8                              UNITED STATES DISTRICT COURT
                                                                                                                         9                                       DISTRICT OF NEVADA
                                                                                                                         10   NEIGHBORHOOD NEUROPATHY                     Case No. 3:19-cv-00619-LRH-WGC
                                                                                                                              CENTER OF RENO, LLC, individually
                                                                                                                         11   and on behalf of a class of similarly       DECLARATION OF JENNIFER
                                                                                                                              situated individuals,                       HERMANN IN SUPPORT OF
                                                                                                                         12                                               MEDRISK, LLC’S MOTION FOR
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                    Plaintiff,            SUMMARY JUDGMENT
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                              v.
                                                                                                                         14
                                                                                                                              MEDRISK, LLC, a Delaware limited
                                                                                                                         15   liability company,
                                                                                                                         16                         Defendant.
                                                                                                                         17

                                                                                                                         18                         DECLARATION OF JENNIFER HERMANN

                                                                                                                         19
                                                                                                                         20          1. I, Jennifer Hermann, pursuant to 28 U.S.C. § 1746, declare as follows:

                                                                                                                         21          2. I am Vice President of Provider Management for MedRisk, LLC

                                                                                                                         22              (“MedRisk”). My responsibilities include, among other things, oversight of

                                                                                                                         23              the contracting, credentialing and management of the MedRisk physical

                                                                                                                         24              medicine provider network.

                                                                                                                         25          3. The facts discussed below are based on my review of MedRisk’s business

                                                                                                                         26              records and the knowledge I have acquired in the course of my duties with

                                                                                                                         27              MedRisk, and are true and correct to the best of my knowledge and belief.

                                                                                                                         28


                                                                                                                              DMWEST #18245944 v1
                                                                                                                          Case 3:19-cv-00619-LRH-WGC Document 20 Filed 03/09/20 Page 11 of 12



                                                                                                                         1           4. Exhibit A hereto is a true and correct copy of the “OptumHealth Care

                                                                                                                         2               Solutions,   LLC   Provider   Agreement”   between    OptumHealth     Care

                                                                                                                         3               Solutions, LLC (“Optum”) and Neighborhood Neuropathy Center of Reno,

                                                                                                                         4               LLC (“NNCR”), which has been in effect from the end of 2017 to the

                                                                                                                         5               present, and is contained in MedRisk’s business records.

                                                                                                                         6           5. Exhibit B hereto is a true and correct copy of the “OptumHealth Care

                                                                                                                         7               Solutions, Inc. (Optum) Workers’ Compensation & Auto Liability Opt-in /

                                                                                                                         8               Opt-Out Form,” under which NNCR in 2017 opted into, among other

                                                                                                                         9               networks, the MedRisk network.       The foregoing Form is contained in

                                                                                                                         10              MedRisk’s business records.

                                                                                                                         11          6. Exhibit C hereto is a true and correct copy of “MedRisk’s Provider Relations

                                                                                                                         12              Administration Manual,” which has been in effect from 1996 to the present,
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13              and is contained in MedRisk’s business records.
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14          7. Exhibit D hereto are true and correct copies of the faxes attached to

                                                                                                                         15              NNCR’s complaint in this action.

                                                                                                                         16          8. MedRisk is a specialty managed care organization in the workers

                                                                                                                         17              compensation realm, which means that MedRisk serves network client

                                                                                                                         18              payers (e.g., insurance companies, self-insured employers) by, among other

                                                                                                                         19              things, linking payers to MedRisk’s network of participating health care

                                                                                                                         20              providers.   In some instances, MedRisk will contract with certain

                                                                                                                         21              companies, such as Optum, to serve as an intermediary network to give

                                                                                                                         22              MedRisk network clients access to even more health care providers, such as

                                                                                                                         23              Optum network providers that elect to opt into MedRisk’s network.

                                                                                                                         24          9. MedRisk is responsible for keeping all of its network providers informed of

                                                                                                                         25              the identity of new MedRisk network clients, so that providers understand

                                                                                                                         26              that patients associated with a new MedRisk network client should be

                                                                                                                         27              recognized and processed as MedRisk network patients. For this reason,

                                                                                                                         28              MedRisk sends faxes to keep MedRisk network providers informed of new

                                                                                                                                                                        2
                                                                                                                              DMWEST #18245944 v1
                                                                                                                          Case 3:19-cv-00619-LRH-WGC Document 20 Filed 03/09/20 Page 12 of 12



                                                                                                                         1               MedRisk network clients. As set forth in MedRisk’s Provider Relations

                                                                                                                         2               Administration Manual: “client listings are distributed to providers

                                                                                                                         3               monthly. Please pay special attention to these notices as they often call out

                                                                                                                         4               new clients who are now working with MedRisk.”

                                                                                                                         5           10. It is not part of MedRisk’s business model to sell anything to the providers

                                                                                                                         6               in its network.

                                                                                                                         7           11. As demonstrated by Exhibits A and B hereto, in 2017, NNCR became a provider in the

                                                                                                                         8               Optum network, and NNCR also simultaneously opted in to be included in MedRisk’s

                                                                                                                         9               network. NNCR has been part of MedRisk’s Network since 2017 when it signed the

                                                                                                                         10              Form, a copy of which is attached hereto as Exhibit B, to the present.

                                                                                                                         11          12. All of the faxes that are attached as Exhibit D hereto were sent by MedRisk to NNCR

                                                                                                                         12              in 2019.
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14                                Executed on this 3rd day of March, 2020.

                                                                                                                         15

                                                                                                                         16                                /s/   Jennifer N. Hermann
                                                                                                                         17

                                                                                                                         18

                                                                                                                         19
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                              3
                                                                                                                              DMWEST #18245944 v1
